PER CURIAM.
This is an appeal by the plaintiffs in a patent infringement suit from a judgment entered by the District Court for the District of New Jersey in favor of the defendant. The plaintiffs were licensees of the patent and they had joined the owners of the patent as unwilling plaintiffs in the suit. Having found from the uncontradicted evidence that the plaintiffs’ real purpose in bringing the suit was not to support and enforce the patent but rather to secure its being declared void, the district court at the instance of the defendant struck the unwilling plaintiffs as parties, held that the plaintiffs were without authority to sue, and entered the judgment appealed from. The judgment will be affirmed for the reasons stated in the opinion filed by Judge Hartshorne in the district court, 145 F.Supp. 425, with which we are in full accord and to which we need add nothing.
The judgment of the district court will be affirmed.